                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

ELBERT DAVIS                                                                           PETITIONER

V.                                                                    NO. 4:19-CV-00161-DMB-RP

RONALD KING, and
ATTORNEY GENERAL JIM HOOD                                                           RESPONDENTS

                                               ORDER

       Elbert Davis has filed a petition for relief under 28 U.S.C. § 2254 and seeks to proceed in

forma pauperis. It is ORDERED:

       1. That the petitioner’s motion to proceed in forma pauperis [3] is GRANTED.

       2. No later than January 20, 2020, the respondents, through the Attorney General of the

State of Mississippi, must file a response to this petition, along with all relevant transcripts of the

proceedings in the state courts of Mississippi arising from the petitioner’s conviction for sexual

battery in the Circuit Court of Washington County, Mississippi.

       3. Within fourteen (14) days of service upon him of a copy of the respondents’ response,

the petitioner may file his reply to the allegations contained in the response.

       4. The Clerk of Court will serve by email (Return Receipt, High Importance) a copy of

the petition, this order, acknowledgment of service of process form, and any other initial filings,

upon Jim Hood, Attorney General of the State of Mississippi, or his lawful successor, to

Assistant Attorneys General Jerrolyn Owens and Bridgette Grant. The respondent must

electronically file the completed acknowledgment of service of process form upon receipt.

       Petitioner is warned that failure to keep this court informed of his current address could

lead to dismissal of his lawsuit.

       This, the 6th day of November, 2019.
                                               /s/ Roy Percy
                                               UNITED STATES MAGISTRATE JUDGE
